Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed July 30th, 2020. Applicant’s amendments to claims 1 and 15, as described on pages 8-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “increasing the steering gain in a direction that would counter the predicted yaw rate...” as supported by the specification page 5 lines 8-10  However, as the change the scope of the claim, new art rejections for claims 1 and 15 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, with minor changes to reflect amendments.

	Applicant argues that Yanagida does not disclose the limitation of unintended regenerative breaking and instead discloses a means for friction braking. Specifically, applicant argues that Yanagida fails to disclose “data relating to a wheel slip event indicates unintended application of regenerative braking;” However, Yanagida discloses a means for a braking 

	Applicant also argues that Yanagida does not disclose the limitation relating to pre-charging the braking system and instead is a means of increasing the friction breaking. Specifically applicant argues that Yanagida fails to disclose “pre-charging friction brakes of the vehicle” However, Yanagida discloses a means of increasing the brake distribution in which the brakes are applied more which was interpreted as being equivalent to pre-charging the braking system ([0026] [0029]). Additionally, Wanatabe discloses a means for pre-charging the braking system of a vehicle in the event of a yaw instability (Wanatabe [0054]).  

	Applicant also argues that Odenthal does not disclose counteracting predicted torque with a braking force based on a yaw rate. Specifically applicant claims Odenthal does not disclose “determining a predicted vehicle yaw rate in dependence on the data relating to the wheel slip event” However, Odenthal discloses a means for using the yaw rate of the vehicle to determine a slip related event through using a braking system ([0006]) to provide stability and insure normal operation when a condition exists that is not as stable, based on predicted or estimated reactions of the vehicle and further produces a compensating yaw torque to the vehicle when instability is predicted ([0020]).  

In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Doering is considered analogous art because Doering relates to controlling a driveline of a vehicle in order to increase the operation of the vehicle, which would include increasing the stability of the vehicle when driving ([0904]).


	Claim Objections

	Claim 15 is objected to because of the following informalities:  claim 15 recites the limitation “one or more or more of”, and instead examiner suggests just stating “one or more of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 6-7, 15-20, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al (US Pre-Granted Publication No. US 2016/0236672 A1 hereinafter “Yanagida”) in view of Odenthal et al. (US Pre-Granted Publication No. US .

	Regarding claim 1 Yanagida discloses:

	A method for controlling a vehicle having a regenerative braking function, (Yanagida [0168] wherein the braking system is regenerative) the method, comprising: receiving data relating to a wheel slip event; (Yanagida [0055] wherein the vehicle is assumed to be unstable when the wheels slip or will slip in the near future) and where the data relating to a wheel slip event indicates unintended application of regenerative braking; … (Yanagida [0055] wherein  the slip detector utilizes deviations caused by the braking force) comparing the predicted vehicle yaw rate to a target yaw rate; (See Yanagida [0133] wherein the vehicle has a target body yaw when calculating generated yaw required) ... and taking a further action to mitigate a vehicle instability event …  (Yanagida [0011] [0046] [0066] wherein the vehicle stability assist helps to prevent the vehicle from being in an instable situation) pre-charging friction brakes of the vehicle, … (Yanagida [0026] [0029] wherein the act of increasing the distribution of friction breaking is interpreted to be equivalent to pre-charging)

	Additionally, and as an alternative in the same field of endeavor Wanatabe discloses:

pre-charging friction brakes of the vehicle, (Watanabe [0054])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pre-charging friction brakes of Watanabe with the vehicle controller of Yanagida and Odenthal because one of ordinary skill would have been motivated to make this modification in order to allow for a means of anticipating the need for vehicle braking in order to stabilize the vehicle and make it easier to achieve the required braking to in order to reach the stabilizing force (Watanabe [0054]).

	Yanagida does not appear to disclose:

	determining a predicted vehicle yaw rate in dependence on the data relating to the wheel slip event; or controlling a braking torque applied by a braking mechanism to at least one wheel of the vehicle in dependence on the predicted vehicle yaw rate or wherein the further action to mitigate the vehicle instability event is carried out by performing one or more of: increasing a steering gain associated with the vehicle in a direction which would counter the predicted yaw rate, or requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.

	However, in the same field of endeavor of vehicle control systems Odenthal discloses:

	“determining a predicted vehicle yaw rate in dependence on the data relating to the wheel slip event;” (Odenthal [0003] [0006] [0020] [0026-0031] wherein the yaw torque control can be controlling a braking torque applied by a braking mechanism to at least one wheel of the vehicle in dependence on the predicted vehicle yaw rate” (Odenthal [0016] [0051] [0114-0117] [0121] wherein the stability of the vehicle is controlled by the gas pedal, gearing, engine speed, engine torque, and break pressure when predicting and controlling the yaw rate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

	Additionally, Yanagida and Odenthal do not appear to disclose:

	wherein the further action to mitigate the vehicle instability event is carried out by performing one or more of: increasing a steering gain associated with the vehicle in a direction which would counter the predicted yaw rate, or requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.

	However, in the same field of endeavor of vehicle controls Tanimoto discloses:

wherein the further action to mitigate the vehicle instability event is carried out by performing one or more of: increasing a steering gain associated with the vehicle in a direction which would counter the predicted yaw rate, (Tanimoto [0166] wherein the steering gain is made greater)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering gain of Tanimoto with the vehicle controller of Yanagida and Odenthal because one of ordinary skill would have been motivated to make this modification in order to appropriately allow for vehicle stability during sudden turning maneuvers such as when an object is present in the road way in order to more effectively steer the vehicle to safety (Tanimoto [0002] [0166]).

	Additionally, Yanagida and Odenthal and Tanimoto and Wanatabe do not appear to disclose:

	requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.

	However, in the same field of endeavor of vehicle controls Doering discloses:

	“requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.” (Doering [0053] [0090] [0104] wherein the drive clutch is in an open 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery and driveline disconnect of Doering with the vehicle controller of Yanagida and Odenthal and Tanimoto and Wanatabe because one of ordinary skill would have been motivated to make this modification in order to further increase the stability of the vehicle by utilizing a driveline control that decreases the driveline torque disturbances of the vehicle and reduce driveline wear during operation (Doering [0005-0008]).

	Regarding claim 2 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 1 and Yanagida further discloses:

	The method of claim 1, further comprising determining the predicted vehicle yaw rate in dependence on one or more of (Yanagida [0025] [00133] wherein the vehicle has a target body yaw when calculating generated yaw required i.e. a predicted rate) a measured vehicle speed, (Yanagida [0055] wherein the vehicle wheel speed relates to the vehicle speed) …  and a value for vehicle lateral acceleration.  (Yanagida [0046] wherein the vehicle includes a lateral acceleration sensor). 

	Yanagida does not appear to disclose:

	a value for longitudinal slip for one or more driven wheels of the vehicle 

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“a value for longitudinal slip for one or more driven wheels of the vehicle” (Odenthal [0037-0043] [0117] wherein the slip is based on the longitudinal wheel speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

	Regarding claim 3 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 1 and Yanagida further discloses:

	The method of claim 1, further comprising … such that the predicted vehicle yaw rate equals or falls below the target yaw rate. (Yanagida [0102-0103] [0133-140] wherein the force of the wheels could be the torque, and if the ECU determine the vehicle is understeering then the yaw rate is equal or below a target yaw threshold).

	Yanagida does not appear to disclose:

determining a required yaw torque that is required to adjust the predicted vehicle yaw rate

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“determining a required yaw torque that is required to adjust the predicted vehicle yaw rate” (Odenthal [0016] [0051] [0114-0117] [0121] wherein the stability of the vehicle is controlled by the gas pedal, gearing, engine speed, engine torque, and break pressure when predicting and controlling the yaw rate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]). 

	Regarding claim 4 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 3 and Yanagida further discloses:

	The method of claim 3, further comprising receiving a steering wheel angle signal associated with a steering wheel angle sensor of the vehicle (Yanagida [0026] [0046] wherein the vehicle includes a steering angle sensor) and receiving a wheel speed signal associated with one or more wheel speed sensors of the vehicle, (Yanagida [0046] [0055] [0095-0096] wherein the wheel speed sensors also include a wheel speed) wherein the target yaw rate is determined in dependence on the steering wheel angle signal and the wheel speed signal.  (Yanagida [0133] wherein the vehicle speed includes the wheel speed).

	Regarding claim 6 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 1 but Yanagida does not appear to further disclose:
	
	… further comprising calculating a value for longitudinal slip of one or more driven wheels of the vehicle in -3-§371 of PCT/EP2016/080724June 15, 2018dependence on a wheel speed signal associated with one or more wheels speed sensors of the vehicle.

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“further comprising calculating a value for longitudinal slip of one or more driven wheels of the vehicle in -3-§371 of PCT/EP2016/080724June 15, 2018dependence on a wheel speed signal associated with one or more wheels speed sensors of the vehicle.” (Odenthal [0037-0043] [0117] wherein the slip is based on the wheel speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle 

	Regarding claim 7 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 6 but Yanagida does not appear to further disclose:

	… further comprising determining whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value. 

	However, in the same field of endeavor of vehicle control systems Odenthal discloses:

	“further comprising determining whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value.” (Odenthal [0051] [0020] [0036] wherein the system of determining a slip value exceeds a threshold when predicting a stabilization).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

	Regarding claim 15 Yanagida discloses:

	A system for controlling a vehicle having a regenerative braking function, the system, comprising: (Yanagida [0168] wherein the braking system is regenerative)  an electronic processor having one or more electrical inputs for receiving a signal indicative of data relating to a wheel slip event; (Yanagida [0055] wherein the vehicle is assumed to be unstable when the wheels slip or will slip in the near future) and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that it is configured to: (Yanagida [0065] wherein the instructions for the vehicle are stored on the memory) where the data relating to a wheel slip event indicates unintended application of regenerative braking,  (Yanagida [0055] wherein  the slip detector utilizes deviations caused by the braking force)… compare the predicted vehicle yaw rate to a target yaw rate; (See Yanagida [0133] wherein the vehicle has a target body yaw when calculating generated yaw required) …, and take a further action to mitigate a vehicle instability event by outputting a signal to instruct one or more or more of …  (Yanagida [0011] [0046] [0066] wherein the vehicle stability assist helps to prevent the vehicle from being in an instable situation).

	Yanagida does not appear to disclose:

	determining a predicted vehicle yaw rate in dependence on the data relating to the wheel slip event; or controlling a braking torque applied by a braking mechanism to at least one wheel of the vehicle in dependence on the predicted vehicle yaw rate or increasing a steering gain associated with the vehicle in a direction which would counter the predicted yaw rate, or requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.

	However, in the same field of endeavor of vehicle control systems Odenthal discloses:

	“determining a predicted vehicle yaw rate in dependence on the data relating to the wheel slip event;” (Odenthal [0003] [0006] [0020] [0026-0031] wherein the yaw torque control can be controlled based on the electronic stability control) and “controlling a braking torque applied by a braking mechanism to at least one wheel of the vehicle in dependence on the predicted vehicle yaw rate” (Odenthal [0016] [0051] [0114-0117] [0121] wherein the stability of the vehicle is controlled by the gas pedal, gearing, engine speed, engine torque, and break pressure when predicting and controlling the yaw rate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

	Additionally, Yanagida and Odenthal do not appear to disclose:

	increasing a steering gain associated with the vehicle in a direction which would counter the predicted yaw rate, or requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.

	However, in the same field of endeavor of vehicle controls Tanimoto discloses:

	increasing a steering gain associated with the vehicle in a direction which would counter the predicted yaw rate, (Tanimoto [0166] wherein the steering gain is made greater)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering gain of Tanimoto with the vehicle controller of Yanagida and Odenthal because one of ordinary skill would have been motivated to make this modification in order to appropriately allow for vehicle stability during sudden turning maneuvers such as when an object is present in the road way in order to more effectively steer the vehicle to safety (Tanimoto [0002] [0166]).

	Additionally, Yanagida and Odenthal and Tanimoto and Wanatabe do not appear to disclose:

	requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.

	However, in the same field of endeavor of vehicle controls Doering discloses:

	“requesting one or more battery contactors to open, and requesting a driveline disconnect clutch to open.” (Doering [0053] [0090] [0104] wherein the drive clutch is in an open state, and an electric signal is used to either control the battery to power the vehicle or rely on an engine i.e. the battery is in an “open” state wherein the power does not connect to the driveshaft).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery and driveline disconnect of Doering with the vehicle controller of Yanagida and Odenthal and Tanimoto and Wanatabe because one of ordinary skill would have been motivated to make this modification in order to further increase the stability of the vehicle by utilizing a driveline control that decreases the driveline torque disturbances of the vehicle and reduce driveline wear during operation (Doering [0005-0008]).

	Regarding claim 16 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 15 and further discloses:

	The system of claim 15 wherein said one or more electrical inputs are for receiving a one or more signal indicative of one or more of a measured vehicle speed, (Yanagida [0055] wherein the vehicle wheel speed relates to the vehicle speed) …and a value for vehicle lateral acceleration; (Yanagida [0046] wherein the vehicle includes a lateral acceleration sensor) and wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that it is configured to (Yanagida [0065] wherein the instructions   determine the predicted vehicle yaw rate in dependence on said one or more signal indicative of one or more of a measured vehicle speed, (Yanagida [0055] wherein the vehicle wheel speed relates to the vehicle speed)  … and a value for vehicle lateral acceleration.  (Yanagida [0046] wherein the vehicle includes a lateral acceleration sensor).

	Yanagida does not appear to disclose:

	a value for longitudinal slip for one or more driven wheels of the vehicle 

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“a value for longitudinal slip for one or more driven wheels of the vehicle” (Odenthal [0037-0043] [0117] wherein the slip is based on the longitudinal wheel speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

	Regarding claim 17 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 15 and Yanagida further discloses:

	The system of claim 15, wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that (Yanagida [0065] wherein the instructions for the vehicle are stored on the memory) it is configured to … such that the predicted vehicle yaw rate equals or falls below the target yaw rate.  (Yanagida [0102-0103] [0133-140] wherein the force of the wheels could be the torque, and if the ECU determine the vehicle is understeering then the yaw rate is equal or below a target yaw threshold).

	Yanagida does not appear to disclose:

	determine a required yaw torque that is required to adjust the predicted vehicle yaw rate
	
	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“determine a required yaw torque that is required to adjust the predicted vehicle yaw rate” (Odenthal [0016] [0051] [0114-0117] [0121] wherein the stability of the vehicle is controlled by the gas pedal, gearing, engine speed, engine torque, and break pressure when predicting and controlling the yaw rate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle 

	Regarding claim 18 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 17 and Yanagida further discloses:

	The system of claim 17, said one or more electrical inputs (Yanagida [0065] wherein the instructions for the vehicle are stored on the memory) for receiving one or more signal indicative of a steering wheel angle signal associated with a steering wheel angle sensor of the vehicle (Yanagida [0026] [0046] wherein the vehicle includes a steering angle sensor) and of a wheel speed associated with one or more wheel speed sensors of the vehicle, (Yanagida [0046] [0055] [0095-0096] wherein the wheel speed sensors also include a wheel speed) and wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that (Yanagida [0065] wherein the instructions for the vehicle are stored on the memory) it is configured to determine the target yaw rate in dependence on the steering wheel angle signal and the wheel speed signal.  (Yanagida [0133] wherein the vehicle speed includes the wheel speed).

	Regarding claim 19 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 17 and Yanagida further discloses:

	The system of claim 17, wherein the electronic processor is configured to access the memory device and execute the instructions stored therein (Yanagida [0065] wherein the  such that it is configured to control said braking mechanism to increase the braking torque on a selected front wheel of the vehicle, … (Yanagida [0131-0133] wherein the braking force on the front wheels is interpreted to the front braking torque) 

	Yanagida does not appear to disclose:

	such that the required yaw torque is achieved.

	However in the same field of endeavor of vehicle controls Odenthal discloses:

	“such that the required yaw torque is achieved.” (Odenthal [0016] [0051] [0114-0117] [0121] wherein the stability of the vehicle is controlled by the gas pedal, gearing, engine speed, engine torque, and break pressure when predicting and controlling the yaw rate). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

claim 20 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 15 and Yanagida further discloses:

	The system of claim 15, wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that … (Yanagida [0065] wherein the instructions for the vehicle are stored on the memory) 

	Yanagida does not appear to disclose:

	it is configured to calculate a value for longitudinal slip of one or more driven wheels of the vehicle in dependence on a wheel speed signal associated with one or more wheels speed sensors of the vehicle.  

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“it is configured to calculate a value for longitudinal slip of one or more driven wheels of the vehicle in dependence on a wheel speed signal associated with one or more wheels speed sensors of the vehicle.” (Odenthal [0037-0043] [0117] wherein the slip is based on the wheel speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make 

	Regarding claim 22 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 15 and Yanagida further discloses:

	The system of claim 15 wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that (Yanagida [0065] wherein the non-volatile memory is non-transitory) … determine whether a value for lateral acceleration of the vehicle exceeds a predetermined lateral acceleration threshold value; (Yanagida [0015] [0026] [0046] [0053] [0055] wherein the deviation between the body speed and wheel speed and lateral acceleration is considered equivalent to a certain threshold value) -4-§371 of PCT/EP2016/080724June 15, 2018 … a measured vehicle speed exceeds a predetermined vehicle speed threshold; (Yanagida [0133-0137] wherein the yaw rate is based on the vehicle speed) and the vehicle -7-§371 of PCT/EP2016/080724June 15, 2018 lateral acceleration equals or falls below the predetermined lateral acceleration threshold value, (Yanagida [0015] [0026] [0046] [0053] [0055] wherein the deviation between the body speed and wheel speed and lateral acceleration is considered equivalent to a certain threshold value) outputting a signal to control the braking mechanism to increase the braking torque on a pair of front wheels of the vehicle simultaneously,  (Yanagida [0131-0133] wherein the braking force on the front wheels is interpreted to the front braking torque)

	Yanagida does not appear to disclose:

	it is configured to: determine whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value; or predetermined longitudinal slip threshold value;

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	“it is configured to: determine whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value;” (Odenthal [0051] [0020] [0036] wherein the system of determining a slip value exceeds a threshold when predicting a stabilization) and “and in the event that: the predetermined longitudinal slip threshold value of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value;” (Odenthal [0051] [0020] [0036] wherein the system of determining a slip value exceeds a threshold when predicting a stabilization)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]). 


claim 24 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering disclose all of the limitations of claim 1 and Yanagida further discloses:

	A controller configured to implement a method in accordance claim 1.  (Yanagida [0011] [0046] [0066] wherein the vehicle stability assist helps to prevent the vehicle from being in an instable situation).

	Regarding claim 27 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering disclose all of the limitations of claim 1 and Yanagida further discloses:

	A non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more electronic processors causes the one or more electronic processors to carry out the method of claim 1. (Yanagida [0065] wherein the non-volatile memory is non-transitory).

	Claims 8-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida and Odenthal and Tanimoto and Wanatabe and Doering as applied to claims 1 and 15 above, and further in view of Takahashi et al. (US Pre-Granted Publication No. US 2014/0200787 A1 hereinafter “Takahashi”).

	Regarding claim 8 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering disclose all of the limitations of claim 7 but Yanagida does not appear to further discloses:

further comprising determining whether the calculated value for longitudinal slip is a positive or a negative value; determining a driver acceleration demand in the event that the value for longitudinal slip is a positive value and that the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value; comparing the driver acceleration demand to an acceleration demand threshold level; and increasing a braking torque applied to selected wheels of the vehicle in the event that the driver acceleration demand falls below the acceleration demand threshold value.

	However, in the same field of endeavor of vehicle controls Takahashi discloses:

	further comprising determining whether the calculated value for longitudinal slip is a positive or a negative value; (Takahashi [0048] wherein the slip can have a positive or negative value) determining a driver acceleration demand in the event that the value for longitudinal slip is a positive value and that the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value; (Takahashi [0059-0060] [0065-0066] wherein the wheel slip being an upper limit is considered to be a positive value of wheel slip)  comparing the driver acceleration demand to an acceleration demand threshold level; and increasing a braking torque applied to selected wheels of the vehicle in the event that the driver acceleration demand falls below the acceleration demand threshold value.  (Takahashi [0088] [0083] [0095-0100] wherein when the slip stiffness decreases, the braking of the vehicle also decreases, and the acceleration demand can increase or continue as specified). 



	Regarding claim 9 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering disclose all of the limitations of claim 1 and Yanagida further discloses:

	The method of claim 1, … determining whether a value for lateral acceleration of the vehicle exceeds a predetermined lateral acceleration threshold value, …  (Yanagida [0015] [0026] [0046] [0053] [0055] wherein the deviation between the body speed and wheel speed and lateral acceleration is considered equivalent to a certain threshold value) -4-§371 of PCT/EP2016/080724June 15, 2018 a measured vehicle speed exceeds a predetermined vehicle speed threshold; (Yanagida [0133-0137] wherein the yaw rate is based on the vehicle speed) and the vehicle lateral acceleration equals or falls below the predetermined lateral acceleration threshold value.  (Yanagida [0015] [0026] [0046] [0053] [0055] wherein the deviation between the body speed and wheel speed and lateral acceleration is considered equivalent to a certain threshold value).

	Yanagida does not appear to disclose:

calculating a value for longitudinal slip of one or more driven wheels of the vehicle in dependence on a wheel speed signal associated with one or more wheels speed sensors of the vehicle, or determining whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value, or in the event that: the predetermined longitudinal slip threshold value of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value;  

	However, in the same field of endeavor Odenthal discloses:

	“calculating a value for longitudinal slip of one or more driven wheels of the vehicle in dependence on a wheel speed signal associated with one or more wheels speed sensors of the vehicle, (Odenthal [0037-0043] [0117] wherein the slip is based on the longitudinal wheel speed)  determining whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value,” (Odenthal [0051] [0020] [0036] wherein the system of determining a slip value exceeds a threshold when predicting a stabilization) and “in the event that: the predetermined longitudinal slip threshold value of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value;” (Odenthal [0051] [0020] [0036] wherein the system of determining a slip value exceeds a threshold when predicting a stabilization)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida and Tanimoto and Wanatabe and Doering because one of ordinary 

	Additionally, Yanagida and Odenthal do not appear to disclose:

	determining whether the calculated value for longitudinal slip is a positive or a negative value, and 

	However, in the same field of endeavor of vehicle controls Takahashi discloses:

	“determining whether the calculated value for longitudinal slip is a positive or a negative value, and” (Takahashi [0048] wherein the slip can have a positive or negative value).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle longitudinal slip value being positive or negative of Takahashi with the vehicle controller of Yanagida and Odenthal and Tanimoto and Wanatabe and Doering because one of ordinary skill would have been motivated to make this modification in order to appropriately control the vehicle based on the determination of the vehicle slipping and stability control determination (Takahashi [0095-0100]).

	Regarding claim 21 Yanagida in view of Odenthal and Tanimoto and Wanatabe and Doering discloses all of the limitations of claim 20 and Yanagida further discloses:

	The system of claim 20, wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that  (Yanagida [0065] wherein the instructions for the vehicle are stored on the memory)  it is configured to: determine whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value; (Odenthal [0051] [0020] [0036] wherein the system of determining a slip value exceeds a threshold when predicting a stabilization) determine whether the calculated value for longitudinal slip is a positive or a negative value; (Takahashi [0048] wherein the slip can have a positive or negative value) determine a driver acceleration demand in the event that the value for longitudinal slip is a positive value and that the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value; (Takahashi [0059-0060] [0065-0066] wherein the wheel slip being an upper limit is considered to be a positive value of wheel slip)  compare the driver acceleration demand to an acceleration demand threshold level; and output a signal to increase a braking torque applied to selected wheels, of the vehicle in the event that the driver acceleration demand falls below the acceleration demand threshold value.  (Takahashi [0088] [0083] [0095-0100] wherein when the slip stiffness decreases, the braking of the vehicle also decreases, and the acceleration demand can increase or continue as specified).

	However, in the same field of endeavor of vehicle controls Odenthal discloses:

	it is configured to: determine whether the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds a predetermined longitudinal slip threshold value; 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw dependent wheel slip and breaking event of Odenthal with the vehicle controller of Yanagida because one of ordinary skill would have been motivated to make this modification in order to increase the stability of a vehicle during the operation of the vehicle with a faster response rate in both a longitudinal and lateral direction based on the yaw and wheel slippage (Odenthal [0015-0016]).

	Additionally, Yanagida in view of Odenthal does not appear to disclose:

	determine whether the calculated value for longitudinal slip is a positive or a negative value; determine a driver acceleration demand in the event that the value for longitudinal slip is a positive value and that the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value; compare the driver acceleration demand to an acceleration demand threshold level; and output a signal to increase a braking torque applied to selected wheels, of the vehicle in the event that the driver acceleration demand falls below the acceleration demand threshold value.

	However, in the same field of endeavor Takahashi discloses:

determine whether the calculated value for longitudinal slip is a positive or a negative value; (Takahashi [0048] wherein the slip can have a positive or negative value) determine a driver acceleration demand in the event that the value for longitudinal slip is a positive value and that the calculated value for longitudinal slip of one or more driven wheels of the vehicle exceeds the predetermined longitudinal slip threshold value; (Takahashi [0059-0060] [0065-0066] wherein the wheel slip being an upper limit is considered to be a positive value of wheel slip)  compare the driver acceleration demand to an acceleration demand threshold level; and output a signal to increase a braking torque applied to selected wheels, of the vehicle in the event that the driver acceleration demand falls below the acceleration demand threshold value.  (Takahashi [0088] [0083] [0095-0100] wherein when the slip stiffness decreases, the braking of the vehicle also decreases, and the acceleration demand can increase or continue as specified). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle longitudinal slip value being positive or negative of Takahashi with the vehicle controller of Yanagida and Odenthal and Tanimoto and Wanatabe and Doering because one of ordinary skill would have been motivated to make this modification in order to appropriately control the vehicle based on the determination of the vehicle slipping and stability control determination (Takahashi [0095-0100]).

	

	
Claims 5, 10-14, 23, and 25-26 were cancelled and therefore not examined on their merits. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.T.J./Examiner, Art Unit 3664       

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664